Exhibit 10.2

EIGHTH AMENDMENT

TO NOTE PURCHASE AND GUARANTEE AGREEMENT

This Eighth Amendment to Note Purchase and Guarantee Agreement (this “Eighth
Amendment”), dated as of December 18, 2017 (the “Eighth Amendment Effective
Date”), is made by and among CHICAGO BRIDGE & IRON COMPANY (DELAWARE), a
Delaware corporation (the “Company”), CHICAGO BRIDGE & IRON COMPANY N.V., a
corporation incorporated under the laws of The Netherlands (the “Parent
Guarantor” and, together with the Company, the “Obligors”), each of the
Subsidiary Guarantors set forth on the signature pages to this Amendment and
each of the holders of the Notes (as defined below) set forth on the signature
pages to this Amendment (collectively, the “Noteholders”).

RECITALS:

A. The Obligors and each of the Noteholders have heretofore entered into the
Note Purchase and Guarantee Agreement dated as of July 22, 2015 (as amended from
time to time prior to the date hereof, the “Existing Note Purchase Agreement”
and as amended by this Amendment and as may be further amended, amended and
restated, supplemented or otherwise modified, the “Note Purchase Agreement”),
pursuant to which the Company issued U.S. $200,000,000 aggregate principal
amount of its 4.53% Senior Notes, due July 30, 2025 (as may be amended, amended
and restated, supplemented or otherwise modified, the “Notes”).

B. In order to facilitate consummation of the Hydra Transaction (defined below),
the Obligors have requested certain amendments to and waivers of certain
provisions in the Existing Note Purchase Agreement and the Subsidiary Guarantee
(as in effect prior to the date hereof, the “Existing Subsidiary Guarantee” and
as amended by this Amendment and as may be further amended, amended and
restated, supplemented or otherwise modified, the “Subsidiary Guarantee”) (the
“Hydra Amendments and Waivers”).

C. All holders of Notes are willing to agree to the Hydra Amendments and Waivers
pursuant to the terms and conditions set forth herein.

D. All requirements of law have been fully complied with and all other acts and
things necessary to make this Amendment a valid, legal and binding instrument
according to its terms for the purposes herein expressed have been done or
performed.

NOW, THEREFORE, the Obligors and the Noteholders signatory hereto, in
consideration of good and valuable consideration the receipt and sufficiency of
which is hereby acknowledged, do hereby agree as follows:

SECTION 1. NEW AND AMENDED DEFINITIONS.

Section 1.1 Existing Defined Terms. All capitalized terms used and not defined
herein have the respective meanings attributable thereto in the Note Purchase
Agreement.



--------------------------------------------------------------------------------

Section 1.2 New Defined Terms. The following defined terms are hereby added to
Schedule B to the Existing Note Purchase Agreement in the appropriate
alphabetical order:

“Bankruptcy Event” means the occurrence of an Event of Default under any of
Sections 11(h), (i) or (j) with respect to either Obligor (other than an Event
of Default described in clause (i) of Section 11(h) or described in clause
(vi) of Section 11(h) by virtue of the fact that such clause encompasses clause
(i) of Section 11(h)).

“Beaumont Facility” means the real and personal property more particularly
described as the “Property” and the 74.091 acre tract identified as Tract No. 1
in that certain Special Warranty Deed, dated effective August 3, 2007, from
Trinity Industries, Inc., as Grantor thereunder, to 850 Pine Street, Inc., as
Grantee thereunder, recorded as Instrument Number 2007030857 in the Official
Public Records of Jefferson County, Texas.

“Business Combination Agreement” means the Business Combination Agreement among
the Parent Guarantor and certain of its Affiliates and Moon (as such term is
defined in the Business Combination Agreement) and certain of its Affiliates,
dated (and as in effect on) the date hereof.

“Continuing Bilateral LOC Credit Facilities” means those Bilateral LOC Credit
Facilities (as defined in the Intercreditor Agreement) which, either as
evidenced by a confirmatory letter delivered by the relevant Bilateral Bank (as
defined in the Intercreditor Agreement) on or prior to the Eighth Amendment
Effective Date, or as set forth on Annex 2 hereto, will remain available
following completion of the Hydra Transaction.

“Covenant Relief Period” means the period commencing on and including the Eighth
Amendment Effective Date and ending on the Hydra Termination Date.

“Eighth Amendment” means the Eighth Amendment to Note Purchase and Guarantee
Agreement, dated as of December 18, 2017, to which the Obligors and the holders
of Notes are parties.

“Eighth Amendment Effective Date” has the meaning set forth in the Eighth
Amendment.

“German Security Agreement” means each of the Security Documents expressed to be
governed by the laws of Germany covering any Note Party’s present and future
Collateral located in, or subject to the laws of, Germany.

“Hydra Commitment Letter” means the debt commitment letter and related
agreements in respect of bridge and takeout facilities, a revolving credit
facility and a letter of credit facility, dated (and as in effect on) the date
hereof, executed by Barclays Bank plc, Crédit Agricole Corporate and Investment
Bank and Goldman Sachs Bank USA committing such signatories, subject to the
terms and conditions set forth therein, to provide financing necessary to
consummate the Hydra Transaction and to provide funding required for the
continued operation of all the entities that will be affiliated after
consummation of the Hydra Transaction.

 

2



--------------------------------------------------------------------------------

“Hydra Outside Date” means the later of (i) June 18, 2018 or (ii) such later
date (if any) to which the Obligors and the Required Holders consent in writing.

“Hydra Termination Date” means either (i) the date on which the Required Holders
give written notice to the Obligors that a Hydra Termination Event has occurred
and they are terminating the Covenant Relief Period or (ii) the occurrence of a
Bankruptcy Event.

“Hydra Termination Event” means the occurrence of any one or more of the
following without the prior written consent of the Required Holders:

(a) the Hydra Outside Date;

(b) (i) the termination of either Hydra Transaction Document or (ii) a Material
Amendment is made to either Hydra Transaction Document;

(c) the occurrence of an Event of Default;

(d) (i) the joint proxy statement/prospectus relating to the Comet Shareholders
Meeting and the Moon Stockholders Meeting (as each such term is defined in the
Business Combination Agreement) shall not have been filed with the SEC on or
before February 15, 2018, (ii) a solicitation/recommendation statement on
Schedule 14D-9 in respect of the prospective Hydra Transaction shall not have
been filed with the SEC within 10 Business Days after the commencement of the
Exchange Offer (as such term is defined in the Business Combination Agreement),
(iii) all notices required to call the Comet Shareholders Meeting shall not have
been sent on or before May 18, 2018 or (iv) the Comet Shareholders Meeting or
the Moon Stockholders Meeting, including any reconvened Comet Shareholders
Meeting or Moon Stockholders Meeting pursuant to the Business Combination
Agreement, shall have concluded and the Comet Shareholder Approval or Moon
Shareholder Approval (as each such term is defined in the Business Combination
Agreement), as applicable, shall not have been obtained (provided that no Hydra
Termination Event under this clause (iv) shall occur until seven days after the
date of the relevant Comet Shareholders Meeting or Moon Stockholders Meeting in
respect of the prospective Hydra Transaction); or

(e) there is a Comet Change in Recommendation (as such term is defined in the
Business Combination Agreement).

“Hydra Transaction” means, collectively, all of the transactions contemplated by
the Business Combination Agreement.

“Hydra Transaction Closing” means the closing of the Hydra Transaction.

“Hydra Transaction Document” means, collectively, (a) the Business Combination
Agreement and (b) the Hydra Commitment Letter.

“LC Facility” has the meaning specified in the Hydra Commitment Letter.

“Material Amendment” means

 

3



--------------------------------------------------------------------------------

(a) in the case of the Business Combination Agreement, any amendment thereto
that materially and adversely impacts the holders of the Notes, entered into
without the prior written consent of the Required Holders, including but not
limited to

(i) an amendment to increase or decrease the Exchange Offer Ratio (as defined in
the Business Combination Agreement) by more than 10%,

(ii) including new or additional, or otherwise expanding or modifying, any
conditions to the Hydra Transaction Closing, provided that this clause (ii) does
not apply to any waiver or removal of any such condition, or

(iii) any amendment that is reasonably likely to prevent or delay or impair the
ability of the Company or Moon to consummate the Hydra Transaction Closing on or
before the Hydra Outside Date or any extension of the Termination Date (as such
term is defined in the Business Combination Agreement) or any amendment of
Article 9 of the Business Combination Agreement that would result de facto in an
extension of the Termination Date; and

(b) in the case of the Hydra Commitment Letter and/or any Continuing Bilateral
LOC Facility, any amendment thereto that materially and adversely impacts the
holders of Notes, entered into without the prior written consent of the Required
Holders, including but not limited to

(i) after accounting for any assumption or replacement of such obligations by
another lender, bookrunner, underwriter, arranger or similar entity within 10
days thereafter, any one or more reductions in the commitments under the
Revolving Facility, the LC Facility, the Term C Facility and/or availability
under the Continuing Bilateral LOC Credit Facilities that aggregate $75,000,000
or more,

(ii) after accounting for any assumption or replacement of such commitments by
another lender, bookrunner, underwriter, arranger or similar entity within 10
days thereafter, any one or more reductions in the commitments under either or
both of the Term B Facility and the Bridge Facilities (as each such term is
defined in the Hydra Commitment Letter) that aggregate $50,000,000 or more,

(iii) after accounting for any assumption or replacement of such obligations by
another lender, bookrunner, underwriter, arranger or similar entity within 10
days thereafter, any one or more reductions in the commitments under the
Facilities (as defined in the Hydra Commitment Letter) and/or availability under
the Continuing Bilateral LOC Credit Facilities that aggregate more than
$100,000,000,

(iv) any change to the use of funds to be advanced under any of the Term B
Facility or the Bridge Facilities (as defined in the Hydra Commitment Letter) or
any limitation on the use of proceeds of the Takeout Debt (as defined in the
Hydra Commitment Letter) for the same purposes as the Bridge Facilities,

 

4



--------------------------------------------------------------------------------

(v) including new or additional, or otherwise expanding or modifying, any
conditions to funding the financing provided for in the Hydra Commitment Letter,
provided that this clause (v) does not apply to any waiver or removal of any
such condition, or

(vi) any amendment that is reasonably likely to prevent or delay or impair the
ability of the Company or Moon to consummate the Hydra Transaction Closing on or
before the Hydra Outside Date.

“Moon” has the meaning set forth in the Business Combination Agreement.

“Noteholder Advisors” means the Financial Advisor and counsel to the holders of
the Notes.

“Payment Date” means the date of payment in full of all amounts owing in respect
of the Notes or under this Agreement.

“Revolving Facility” has the meaning specified in the Hydra Commitment Letter.

“Term C Facility” has the meaning specified in the Hydra Commitment Letter.

Section 1.3 Amended Defined Terms.

(a) For purposes of Section 9.12(b) (Payment of Certain Fees – Leverage Ratio)
of the Existing Note Purchase Agreement, the Leverage Ratio shall be calculated
using EBITDA, as such term is defined below:

“EBITDA” means, for any period, on a consolidated basis for the Parent Guarantor
and its Subsidiaries, the sum of the amounts for such period, without
duplication, calculated in each case in accordance with GAAP, of (i) EBIT plus
(ii) depreciation expense to the extent deducted in computing Consolidated Net
Income, plus (iii) amortization expense, including, without limitation,
amortization of goodwill and other intangible assets to the extent deducted in
computing Consolidated Net Income, plus (iv) non-cash compensation expenses for
management or employees to the extent deducted in computing Consolidated Net
Income, plus (v) to the extent not already included in Consolidated Net Income,
dividends and distributions actually received in cash during such period from
Persons that are not Subsidiaries of the Parent Guarantor, plus (vi) retention
bonuses paid to officers, directors and employees of the Parent Guarantor and
its Subsidiaries in connection with the Transaction not to exceed $25,000,000,
plus (vii) any charges, fees and expenses incurred in connection with the
Transaction, the transactions related thereto, and any related issuance of
Indebtedness or equity, whether or not successful, plus (viii) charges, expenses
and losses incurred in connection with restructuring and integration activities
in connection with the Transaction, including in connection with closures of
certain facilities and termination of leases, plus (ix) expenses incurred in
connection with the Shaw Acquisition and relating to termination and severance
as to, or relocation of, officers, directors and employees not exceeding
$110,000,000, and plus (x) equity earnings booked or recognized by the Parent
Guarantor or any of its Subsidiaries from Eligible Joint Ventures not to exceed
15% of EBITDA of the Parent Guarantor pursuant to clauses (i) through (ix) of
this definition for such period.

 

5



--------------------------------------------------------------------------------

(b) The following defined term set forth in Schedule B to the Existing Note
Purchase Agreement is hereby amended and restated in its entirety to read as
follows:

“Event of Default” is defined in Section 11 and shall also include the
occurrence of a Hydra Termination Event.

SECTION 2. WAIVERS AND AMENDMENTS

Section 2.1 Covenant Waivers.

(a) Financial Covenants. Sections 10.7(a) and (b) (Leverage Ratios, Capital
Markets Indebtedness) and 10.9 (Fixed Charge Coverage Ratio) of the Existing
Note Purchase Agreement shall not apply during the Covenant Relief Period;
provided that (i) unless all amounts owing in respect of the Notes have been
paid on or prior to the Hydra Termination Date, upon the occurrence of such
date, the foregoing sections shall be deemed to have applied at all times during
such period and shall apply on and after the Hydra Termination Date, (ii) any
Event of Default which would exist on any date during such period as a result of
a breach of such sections shall be deemed to exist, (iii) the holders of the
Notes shall be deemed to have all remedies available to them during the
existence of an Event of Default and (iv) if the Payment Date occurs on the
Hydra Termination Date, no such Event of Default shall be deemed to exist (the
foregoing clauses (i) to (iv), inclusive, being referred to as the “Waiver
Proviso”). Notwithstanding the foregoing, during the Covenant Relief Period, the
Company shall deliver the certificate of a Senior Financial Officer referred to
in Section 7.2 of the Existing Note Purchase Agreement as if the covenants
referred to in the preceding sentence applied during the Covenant Relief Period.

(b) Auditor’s Opinion. The requirement in Section 7.1(b) of the Existing Note
Purchase Agreement that the auditor’s opinion to be delivered to the Noteholders
in respect of the Parent Guarantor’s annual financial statements for its fiscal
year ended December 31, 2017 not contain a “going concern” or similar
qualification or exception is hereby permanently waived.

(c) Cash Flow Variance Reports. The obligation of the Obligors to deliver to the
Noteholders the variance reports referred to in Section 7.1(j)(ii) of the
Existing Note Purchase Agreement in respect of the weeks ended December 22, 2017
and December 29, 2017 by no later than the Wednesday following each such week is
hereby postponed until January 8, 2018.

(d) August 9, 2017 Letter. Sections 1(d) and 1(e), under the heading “Technology
Business Information,” set forth in the letter to the Obligors from counsel to
the holders of the Notes, dated August 9, 2017, shall not apply during the
Covenant Relief Period, subject to the Waiver Proviso.

 

6



--------------------------------------------------------------------------------

(e) Sale of Assets Covenant – Tech Business Sale. Section 10.3(b) of the
Existing Note Purchase Agreement shall not apply during the Covenant Relief
Period, subject to the Waiver Proviso.

(f) Tech Business Sale. Section 10.3(a)(7) shall not apply during the Covenant
Relief Period.

Section 2.2 Covenant Amendments.

(a) Section 7.1(p) (Hydra Transaction Updates). A new Section 7.1(p) (Hydra
Transaction Updates) is hereby added to the Existing Note Purchase Agreement to
read in its entirety as follows:

(q) Hydra Transaction Updates.

(i) On each Wednesday during the Covenant Relief Period, the Company shall host
an update telephone call for the Noteholder Advisors during which the Company
shall (A) report to the Noteholder Advisors the occurrence of any developments
which are material to the consummation of the Hydra Transaction Closing on or
before June 18, 2018 (a “Material Development,” which term shall include,
without limitation, material developments affecting progress towards obtaining
any required regulatory and shareholder approvals, completing financing
documentation, and satisfying all conditions to closing under the Business
Combination Agreement), including an update on previously reported Material
Developments and (B) discuss a timeline for completion of all material matters
required in order to consummate the Hydra Transaction Closing; and

(ii) within 3 Business Days after any reduction in the commitments under the
Senior Credit Facilities and Bridge Facilities (as each such term is defined in
the Hydra Commitment Letter) or availability under the Continuing Bilateral LOC
Credit Facilities, the Company shall deliver to the Noteholder Advisors a
written notice describing such reduction in reasonable detail.

The Noteholder Advisors may discuss any information provided to them pursuant to
this Section 7.1(p) with the holders of the Notes; provided that counsel to the
holders of the Notes, after consultation with Company counsel, has concluded
that any such disclosure is not inconsistent with any law, rule or regulation
(including but not limited to the Company’s securities law obligations,
including tender offer and proxy solicitation rules) and that such disclosure
would not require the Company, Moon or the recipient of such information to make
public disclosure thereof or make any filing with the SEC.

 

7



--------------------------------------------------------------------------------

(b) Section 7.2(a) (Covenant Compliance). The first sentence of Section 7.2(a)
of the Existing Note Purchase Agreement is hereby amended and restated in its
entirety to read as follows:

[T]he information (including detailed calculations) required in order to
establish whether the Obligors were in compliance with the requirements of
Sections 10.7, 10.9, 10.10, 10.21 and 10.22 (or, as to any such Section which is
not applicable during the Covenant Relief Period, would have been in compliance
therewith had it been applicable) during the quarterly or annual period covered
by the statements then being furnished, and whether the Leverage Fee is payable
in respect of any quarterly period pursuant to Section 9.12(b) (including with
respect to each such Section, where applicable, the calculations of the maximum
or minimum amount, ratio or percentage, as the case may be, permissible under
the terms of such Sections, and the calculation of the amount, ratio or
percentage then in existence).

(c) Section 8.5 (Purchase of Notes). The following sentence is hereby added at
the end of Section 8.5 of the Existing Note Purchase Agreement:

Clause (b) of this Section 8.5 shall not apply during the Covenant Relief
Period.

(d) Section 8.7(g) (“Change of Control” Defined). The last sentence of
Section 8.7(g) of the Existing Note Purchase Agreement is hereby amended and
restated in its entirety to read as follows:

Notwithstanding the foregoing, the consummation of the Hydra Transaction shall
not constitute or create a Change of Control.

(e) Section 9.13 (Mandatory Offer of Prepayment in Connection with Tech Business
Sale). Section 9.13 (Mandatory Offer of Prepayment in Connection with Tech
Business Sale) of the Existing Note Purchase Agreement is hereby amended and
restated in its entirety to read as follows:

Section 9.13. Mandatory Prepayment of Notes Upon Occurrence of Hydra Transaction
Closing.

(a) On the same day on which the Hydra Transaction Closing occurs, the Company
shall prepay all Notes then outstanding at 100% of the aggregate outstanding
principal amount thereof, together with interest accrued thereon to the date of
prepayment and the Modified Make-Whole Amount; provided that, if a Bankruptcy
Event shall occur prior to the Hydra Transaction Closing, the reference to
“Modified Make-Whole Amount” shall be deemed to be a reference to “Make-Whole
Amount”.

(b) Upon prepayment of the Notes pursuant to this Section 9.13, (i) interest
thereon shall cease to accrue and (ii) the holders of the Notes shall surrender
the Notes to the Company.

 

8



--------------------------------------------------------------------------------

(f) Section 9.14 (Special Mandatory Offers of Prepayment. Section 9.14 (Special
Mandatory Offer of Prepayment) of the Existing Note Purchase Agreement is hereby
amended and restated in its entirety to read as follows:

Section 9.14. Special Mandatory Offers of Prepayment.

(a) If the Parent Guarantor or any of its Subsidiaries Disposes of any property
in accordance with and as permitted by Section 10.3(a)(2), Section 10.3(a)(4)
(excluding a Permitted Sale and Leaseback Transaction under clause (a)(i) of the
definition thereof) or Section 10.3(a)(6) hereof, then the Obligors shall apply
100% of the Net Cash Proceeds of such Disposal to the pro rata payment of Senior
Indebtedness outstanding under this Agreement and the other Transaction
Facilities; provided that (i) in the case of Dispositions permitted by
Section 10.3(a)(2)(ii) and consummated during the Covenant Relief Period, such
obligation shall only apply to 100% of the Net Cash Proceeds in excess of
$10,000,000 attributable to all such Dispositions and (ii) in the case of the
Disposition permitted by Section 10.3(a)(2)(i), if such Disposition is
consummated during the Covenant Relief Period, such obligation shall only apply
to 100% of the Net Cash Proceeds in excess of $10,000,000 attributable to such
Disposition. Such prepayment of the Notes shall be made pursuant to a written
offer of prepayment at a price equal to 100% of the principal amount to be
prepaid (at par) plus accrued interest to the date of prepayment, and as
otherwise more fully set forth in Section 9.14(d) below; provided that the
prepayment required upon the consummation of the Hydra Transaction Closing shall
be governed by Section 9.13 and not this Section 9.14. For the avoidance of
doubt, “property” includes Equity Interests of any other Person held by the
Person making the applicable Disposition.

(b) Upon the incurrence or issuance by the Parent Guarantor or any of its
Subsidiaries of any unsecured Indebtedness and/or Indebtedness that is
subordinated or otherwise junior to the Notes (including any Subordinated
Indebtedness), other than the debt described in the Hydra Commitment Letter in
connection with the Hydra Transaction Closing and subject to the terms of
Section 9.13, in each case, pursuant to a capital markets transaction or any
substitutions thereof occurring after the Eighth Amendment Effective Date, the
Obligors shall apply 100% of the Net Cash Proceeds of such incurrence or
issuance to the pro rata payment of Senior Indebtedness outstanding under this
Agreement and the other Transaction Facilities. Such prepayment of the Notes
shall be made pursuant to a written offer of prepayment at a price equal to 100%
of the principal amount to be prepaid, accrued interest thereon to the date of
prepayment, and the Modified Make-Whole Amount, and as otherwise more fully set
forth in Section 9.14(d) below.

(c) From and after the Eighth Amendment Effective Date, upon the issuance by the
Parent Guarantor or any of its Subsidiaries of any of its own Capital Stock
(other than any issuance of Capital Stock in connection with employee benefit
arrangements), the Obligors shall apply 100% of the Net Cash Proceeds of such
issuance to the pro rata payment of Senior Indebtedness outstanding under this
Agreement and the other Transaction Facilities. Such prepayment of the Notes
shall be made pursuant to a written offer of prepayment at a price equal to 100%
of the principal amount to be prepaid, accrued interest thereon to the date of
prepayment, and the Modified Make-Whole Amount, and as otherwise more fully set
forth in Section 9.14(d) below.

 

9



--------------------------------------------------------------------------------

(d) Each prepayment of Senior Indebtedness outstanding under this Agreement and
the other Transaction Facilities pursuant to any Disposition, incurrence of
Indebtedness, issuance of Capital Stock or event or claim giving rise to Net
Insurance/Condemnation Proceeds as described in this Section 9.14 (a “Prepayment
Event”) shall be made on a pro rata basis based on the Applicable Balance
outstanding under the Transaction Facilities as of the Relevant Completion Date
(such pro rata portion of Net Cash Proceeds or Net Insurance/Condemnation
Proceeds applicable to the Notes, herein the “Section 9.14 Ratable Amount”). The
Obligors shall deposit the Net Cash Proceeds or Net Insurance/Condemnation
Proceeds, as applicable, from any such Prepayment Event in a blocked account
held with the Collateral Agent, for the benefit of the Secured Creditors, on the
Relevant Completion Date and promptly (and in any event within five (5) Business
Days) following the Relevant Completion Date, make a written offer to prepay the
Notes in an aggregate amount equal to the Section 9.14 Ratable Amount, together
with accrued interest thereon and the Modified Make-Whole Amount, if applicable,
specifying a prepayment date that is not later than 30 days following the
closing of the Prepayment Event, nor earlier than 10 Business Days after the
date of such offer. Such offer of prepayment shall be made pro rata among all of
the Notes under this Agreement, without regard to series. Following the
application of such Net Cash Proceeds or Net Insurance/Condemnation Proceeds, as
applicable, to prepay the Applicable Balances outstanding under the 2015 Term
Loan Agreement, the 2013 Revolving Credit Agreement and the 2015 Revolving
Credit Agreement but pending the prepayment of the Notes as contemplated by this
Section 9.14, the remaining balance of the Net Cash Proceeds or Net
Insurance/Condemnation Proceeds, as applicable, shall be held in such blocked
account with the Collateral Agent for the benefit of the holders of the Notes
and the 2012 Notes. If (x) a holder of the Notes or a holder of 2012 Notes
declines all or a portion of its pro rata share of such prepayment, or (y) the
Applicable Balance allocable to the lenders under the 2013 Revolving Credit
Agreement and the 2015 Revolving Credit Agreement exceeds the Applicable
Outstandings thereunder as of the Relevant Completion Date, the amount of such
declined proceeds and any such excess as provided in clauses (x) and (y) above,
shall be offered on a pro rata basis to holders of the Notes and the 2012 Notes
that have accepted such initial offer of prepayment and the lenders under the
other Transaction Facilities based on the Applicable Balances thereof (it being
agreed that any such secondary offer may be made concurrently with the initial
offer). The failure of any holder to respond to the initial offer pursuant to
this paragraph (d) shall be deemed an acceptance of such offer. Any acceptance
(or deemed acceptance) by a holder of such initial prepayment offer shall be
deemed to constitute an acceptance of any such secondary offer. To the extent
any Net Cash Proceeds or Net Insurance/Condemnation Proceeds of a Prepayment
Event offered to the holders

 

10



--------------------------------------------------------------------------------

of the Notes for prepayment are ultimately declined for prepayment (after any
declined proceeds are re-offered to the holders of Notes and holders of 2012
Notes that have accepted the initial offer of prepayment, as provided above),
the amount of such declined proceeds shall be applied by the Obligors to prepay
Senior Indebtedness outstanding under the other Transaction Facilities, as
determined by the Company. Proceeds payable to each holder pursuant to
Section 9.14 shall be applied, first, to accrued interest on the principal
balance being repaid to the date of payment, second, to the Modified Make-Whole
Amount, if any, and finally, to the principal balance of the Notes.
Notwithstanding anything to the contrary set forth in this Section 9.14(d), if
the aggregate Net Cash Proceeds or the Net Insurance/Condemnation Proceeds
arising from any event or series of related events, as applicable, referred to
in this Section 9.14(d) are less than U.S.$10,000,000 (whether payable in one or
more installments), the portion of such proceeds allocable to the Notes and the
2012 Notes shall remain on deposit in the blocked account (provided that no such
requirement shall apply unless such Net Cash Proceeds or Net
Insurance/Condemnation Proceeds, when aggregated with all other such Net Cash
proceeds and/or Net Insurance/Condemnation proceeds that are or may be required
to be applied in prepayment in accordance with this Section 9.14(d) and
Section 9.14(d) of the 2012 NPA exceed $250,000, in which case all such proceeds
shall be deposited in such blocked account) until applied to a prepayment of the
Notes and the 2012 Notes and the Company shall not be required to make a
prepayment offer in respect of the Notes pursuant to this Section 9.14(d) until
five (5) Business Days after the earlier to occur of (A) the amount on deposit
in the blocked account being equal to or more than U.S.$25,000,000 (excluding
any Net Insurance/Condemnation Proceeds that are permitted to be, and are,
reinvested in accordance with Section 9.14(e)) or (B) 90 days shall have elapsed
since the last distribution from the blocked account in respect of the Notes
(provided that the Parent Guarantor may, at its option, make such prepayment
offer earlier).

(e) If the Parent Guarantor or any of its Subsidiaries receives any Net
Insurance/Condemnation Proceeds, the Company shall prepay an aggregate principal
amount of the Notes and other Senior Indebtedness under the Transaction
Facilities equal to 100% of such Net Insurance/Condemnation Proceeds immediately
upon receipt thereof by such Person (such prepayments to be made and applied as
set forth in clause (d) above); provided that,

(i) except as provided in clause (ii) below, such obligation shall only apply to
Net Insurance/Condemnation Proceeds in excess of $10,000,000 received by any one
or more of the Note Parties during the Covenant Relief Period in respect of each
individual event or claim giving rise to Net Insurance/Condemnation Proceeds so
long as no Default or Event of Default has occurred and is continuing,

 

11



--------------------------------------------------------------------------------

(ii) such obligation shall only apply to Net Insurance/Condemnation Proceeds
received in respect of damage attributable to Hurricane Harvey to the extent
that the aggregate amount of such Net Insurance/Condemnation Proceeds received
during the Covenant Relief Period exceeds $67,000,000 (“Hurricane Harvey Excess
Proceeds”) so long as no Default or Event of Default has occurred and is
continuing, and

(iii) if, prior to the date any such prepayment is required to be made under
this paragraph (e), the Parent Guarantor notifies the holders of the Notes of
its intention to reinvest all or any portion of the Net Insurance/Condemnation
Proceeds, other than Hurricane Harvey Excess Proceeds, in assets used or useful
in the business (other than cash or Cash Equivalents) of the Parent Guarantor or
any of its Subsidiaries up to a maximum of $25,000,000 in respect of each
individual event or claim giving rise to Net Insurance/Condemnation Proceeds
(such Net Insurance/Condemnation Proceeds or portion thereof, the “Eligible
Reinvestment Proceeds”), then so long as (a) no Default or Event of Default has
occurred and is continuing and (b) such Eligible Reinvestment Proceeds are held
in a blocked account opened with the Collateral Agent, for the benefit of the
Secured Creditors, until such time as they are reinvested, the Company shall not
be required to make a mandatory prepayment under this clause (iii) in respect of
such Eligible Reinvestment Proceeds to the extent such Eligible Reinvestment
Proceeds are so reinvested within 180 days following receipt thereof, or if the
Parent Guarantor or any of its Subsidiaries has committed to so reinvest such
Eligible Reinvestment Proceeds during such 180-day period and such Eligible
Reinvestment Proceeds are so reinvested within 90 days after the expiration of
such 180-day period; provided further that, if any Eligible Reinvestment
Proceeds have not been so reinvested prior to the expiration of the applicable
period, the Parent Guarantor shall promptly prepay the outstanding principal
amount of the Notes and other Indebtedness with the Eligible Reinvestment
Proceeds not so reinvested as set forth in clause (d) above (without regard to
the immediately preceding proviso). Any such prepayment of the Notes pursuant to
this Section 9.14(e) shall be made pursuant to a written offer of prepayment to
the holders of the Notes at a price equal to 100% of the principal amount to be
prepaid (at par) plus accrued interest to the date of prepayment, and as
otherwise more fully set forth in Section 9.14(d) above.

(g) Section 10.3 (Sales of Assets). Section 10.3 (Sales of Assets) of the
Existing Note Purchase Agreement is hereby amended as follows:

(i) Clause (a)(2) thereof is hereby amended and restated to read in its entirety
as set forth below:

 

12



--------------------------------------------------------------------------------

(2) the Disposition (i) of the Beaumont Facility or (ii) in the ordinary course
of business of equipment that is obsolete, excess or no longer used or useful in
the Parent Guarantor’s or its Subsidiaries’ businesses;

(ii) A new clause (a)(8) is hereby added to read in its entirety as set forth
below:

(8) subject to Section 9.13, to the extent that Hydra Transaction constitutes an
Asset Sale, the Hydra Transaction.

(h) Section 10.10 (Indebtedness). The last paragraph of Section 10.10
(Indebtedness) of the Existing Note Purchase Agreement is hereby amended and
restated in its entirety to read as follows:

Notwithstanding the foregoing, the aggregate outstanding Indebtedness of the
Parent Guarantor and its Subsidiaries incurred under Sections 10.10(b)(1),
10.10(b)(9), 10.10(b)(10) and 10.10(b)(11) above shall not at any time exceed an
amount equal to (a) during the Covenant Relief Period, $3,140,000,000 and
(b) thereafter, $2,900,000,000 less, in each case, the aggregate amount of all
scheduled repayments and mandatory prepayments of such Indebtedness (but, in
respect of any mandatory prepayments under the 2013 Revolving Credit Agreement
and the 2015 Revolving Credit Agreement, only to the extent the Commitments (as
defined in the 2013 Revolving Credit Agreement and the 2015 Revolving Credit
Agreement, respectively) have been reduced by such prepayment) made after the
Fifth Amendment Effective Date up to the date of determination.

(i) Section 10.21 (Minimum EBITDA). Section 10.21 (Minimum EBITDA) of the
Existing Note Purchase Agreement is hereby amended and restated in its entirety
to read as follows:

Section 10.21. Minimum EBITDA. The Parent Guarantor shall not permit EBITDA for
each period of four consecutive fiscal quarters specified below to be less than
the amount specified opposite such period below:

 

Four Fiscal Quarters Ending

   Minimum EBITDA  

December 31, 2017

   $ 550,000,000  

March 31, 2018

   $ 500,000,000  

June 30, 2018

   $ 500,000,000  

September 30, 2018

   $ 550,000,000  

December 31, 2018 and the last day of each fiscal quarter ending thereafter

   $ 575,000,000  

 

13



--------------------------------------------------------------------------------

(j) Section 10.22 (Minimum Availability). Section 10.22 (Minimum Availability)
is hereby amended and restated in its entirety to read as follows:

Section 10.22. Minimum Availability. The Parent Guarantor shall not, at any
time, permit the aggregate undrawn revolving credit commitments available for
borrowing under the 2013 Revolving Credit Agreement and the 2015 Revolving
Credit Agreement (“Minimum Availability”) at such time to be less than
(a) during the Covenant Relief Period, $50,000,000 and (b) at all times
thereafter, $250,000,000.

Section 2.3 Other Amendments.

(a) Section 12.1 (Acceleration). The last paragraph of Section 12.1 is hereby
amended and restated in its entirety to read as follows:

Upon any Notes becoming due and payable under this Section 12.1, whether
automatically or by declaration, such Notes will forthwith mature and the entire
unpaid principal amount of such Notes, plus (x) all accrued and unpaid interest
thereon (including, but not limited to, interest accrued thereon at the Default
Rate) and (y) the Make-Whole Amount determined in respect of such principal
amount (to the full extent permitted by applicable law), shall all be
immediately due and payable, in each and every case without presentment, demand,
protest or further notice, all of which are hereby waived; provided, however,
that (1) if the Hydra Transaction Closing has not occurred, (2) the Business
Combination Agreement has not expired or been terminated and (3) no Bankruptcy
Event has occurred, then, so long as all amounts owing in respect of the Notes
are paid in full prior to the occurrence of a Bankruptcy Event, the foregoing
reference to Make-Whole Amount shall be deemed to be a reference to Modified
Make-Whole Amount. Each Obligor acknowledges, and the parties hereto agree, that
each holder of a Note has the right to maintain its investment in the Notes free
from repayment by the Obligors (except as herein specifically provided for) and
that the provision for payment of a Make-Whole Amount or Modified Make-Whole
Amount by the Obligors in the event that the Notes are prepaid or are
accelerated as a result of an Event of Default, is intended to provide
compensation for the deprivation of such right under such circumstances.

(b) Section 15 (Payments on Notes). The following Section 15.3 is hereby added
to the Existing Note Purchase Agreement:

Section 15.3 Modified Make-Whole Amount. This Section 15 shall apply to the
payment of the Modified Make-Whole Amount as if a reference herein to
“Make-Whole Amount” included a reference to “Modified Make-Whole Amount”.

 

14



--------------------------------------------------------------------------------

(c) Section 18.1 (Amendment and Waiver – Requirements). The following sentence
is hereby added to the end of Section 18.1 (Amendment and Waiver – Requirements)
to read in its entirety as follows:

Notwithstanding the foregoing, no changes may be made to Section 9.13 (or any
defined term as used therein) without the consent of each holder of Notes.

(d) Section 19 (Notices; English Language). There is hereby added to clauses
(iii) and (iv) of Section 19 a reference to:

Kirkland & Ellis LLP

609 Main Street

Suite 4500

Houston, Texas 77002

Attention: Matthew R. Pacey, P.C.

Tel: (713) 836-3786

Fax: (713) 836-3601

Email: matt.pacey@kirkland.com

(e) Section 24.10 (Parallel Debt). There is hereby added to the Existing Note
Purchase Agreement a new Section 24.10 to read in its entirety as follows:

Section 24.10 Parallel Debt.

(a) Each Obligor hereby irrevocably and unconditionally undertakes to pay to the
Collateral Agent amounts equal to any amounts owing from time to time by such
Obligor to any holder of Notes under any Financing Agreement, whether for
principal, interest, Make-Whole Amount, Modified Make-Whole Amount, fees,
expenses or otherwise, as and when those amounts are due.

(b) Each Obligor and the Collateral Agent acknowledge that the obligations of
each Obligor under Section 24.10(a) are several and are separate and independent
from, and shall not in any way limit or affect, the corresponding obligations of
that Obligor to any holder of Notes under any Financing Agreement (its
“Corresponding Debt”) nor shall the amounts for which each Obligor is liable
under Section 24.10(a) (its “Parallel Debt”) be limited or affected in any way
by its Corresponding Debt provided that:

(i) the Parallel Debt of each Obligor shall be decreased to the extent that its
Corresponding Debt has been irrevocably paid or (in the case of guarantee
obligations) discharged; and

(ii) the Corresponding Debt of each Obligor shall be decreased to the extent
that its Parallel Debt has been irrevocably paid or (in the case of guarantee
obligations) discharged; and

 

15



--------------------------------------------------------------------------------

(iii) the amount of the Parallel Debt of each Obligor shall at all times be
equal to the amount of its Corresponding Debt.

(c) For the purpose of this Section 24.10, the Collateral Agent acts in its own
name. The Collateral granted under any German Security Agreement to the
Collateral Agent to secure the Parallel Debt is granted to the Collateral Agent
in its capacity as creditor of the Parallel Debt.

(d) All moneys received or recovered by the Collateral Agent pursuant to this
Section 24.10, and all amounts received or recovered by the Collateral Agent
from or by the enforcement of any German Security Agreement granted to secure
the Parallel Debt, shall be applied in accordance with the Intercreditor
Agreement.

(e) Without limiting or affecting the Collateral Agent’s rights against the
Obligors (whether under this Section 24.10 or under any other provision of the
Financing Agreements), each Obligor acknowledges that:

(i) nothing in this Section 24.10 shall impose any obligation on the Collateral
Agent to advance any sum to such Obligor or otherwise under any Financing
Agreement, except, if applicable, in the Collateral Agent’s capacity as a holder
of Notes; and

(ii) for the purpose of any vote taken under any Financing Agreement, except, if
applicable, in the Collateral Agent’s capacity as a holder of Notes, the
Collateral Agent shall not be regarded as owning any Notes or having any
participation or commitment therein.

(f) Section 24.11 (German Guarantor Limiting Language). There is hereby added to
the Existing Note Purchase Agreement a new Section 24.11 to read in its entirety
as follows:

Section 24.11 German Guarantee Limitations.

 

  (a) To the extent that a guarantee created under this Agreement or any other
obligation which qualifies as a “payment” (Zahlung) within the meaning of
Sections 30, 31 of the German Limited Liabilities Company Act (GmbHG) (the
“GmbH-Act”) (the “Guarantee”) is granted or incurred by a Guarantor incorporated
in Germany as a limited liability company (GmbH) (each a “German Guarantor” and
collectively, “German Guarantors”), currently CB&I Lummus GmbH and CB&I Novolen
Technology GmbH, and the Guarantee of the German Guarantor guarantees amounts
which are owed by any current or future direct or indirect shareholders of the
German Guarantor or Subsidiaries of such shareholders (with the exception of
Subsidiaries which are also Subsidiaries of the German Guarantor), the Guarantee
of the German Guarantor shall be subject to certain limitations as set out in
the following paragraphs of this Section. In relation to any other amounts
guaranteed, the Guarantee of the German Guarantor remains unlimited.

 

16



--------------------------------------------------------------------------------

  (b) Subject to paragraphs (e) and (f) below, the holders agree that the
enforcement of the Guarantee shall be limited in relation to any German
Guarantor, provided that the German Guarantor is able to demonstrate as
determined pursuant to the procedures set forth in paragraph (e) below that by
enforcing the Guarantee (i) its (or, if a parent entity is a German Guarantor,
such parent entity’s) net assets (determined in accordance with the provisions
of the German Commercial Code (HGB) (“HGB”)) (such net assets of any German
Guarantor or its parent entity, the “Net Assets”) would be caused to fall below
its registered share capital (Stammkapital) or (ii) if the Net Assets were
already lower than its registered share capital, such enforcement would cause
such amount to be further reduced (Vertiefung der Unterbilanz) if and to the
extent such limitation is necessary to avoid a violation of Section 30 or 31
GmbH-Act (“Limitation on Enforcement” or “Limitation Event”).

 

  (c) Paragraph (b) above shall not apply with respect to (i) loans or other
financial accommodation made available to, or bank guarantees issued for the
benefit of creditors of, such German Guarantor or a Subsidiary of such German
Guarantor by a holder under this Agreement and (ii) amounts due and payable
under the Guarantee which relate to funds made available under this Agreement
which have been on-lent to that German Guarantor or any of its Subsidiaries, in
each case to the extent that any such on-lending is outstanding at the time of
the enforcement of the Guarantee. For the avoidance of doubt, nothing in this
paragraph (c) shall have the effect that such on-lent amounts may be enforced
multiple times (no double dip).

 

  (d) For the purposes of the calculation of Net Assets pursuant to paragraph
(b) above, the following balance sheet items shall be adjusted as follows:

 

  (i) The amount of any increase of the stated share capital (Stammkapital) of
the German Guarantor registered after the Tenth Amendment Effective Date without
the prior written consent of the holders shall be deducted from the relevant
stated share capital;

 

  (ii) loans and other liabilities incurred in violation of the provisions of
this Agreement shall be disregarded. The cash pool agreement facilitated by Bank
Mendes Gans to which the German Guarantors are parties does not violate any loan
provisions; and

 

17



--------------------------------------------------------------------------------

  (iii) the amount of non-distributable assets according to paragraph 8 of
Section 268 HGB shall not be included in the calculation of Net Assets.

 

  (e) The Limitation on Enforcement shall only apply if and to the extent that:

 

  (i) if following notification by the Required Holders of claims raised under
the Guarantee, the German Guarantor provides evidence reasonably satisfactory to
the Required Holders, including in particular un-audited interim financial
statements, within fifteen (15) Business Days (the “Management Determination”)
stating:

 

  (A) the extent to which the enforcement of an unlimited Guarantee would cause
the Net Assets of such German Guarantor to fall below its stated share capital
or, if the Net Assets were already less than its stated share capital
(Stammkapital), would cause such amount to be further reduced (in each case
taking into account the adjustments set out in paragraph (d) above) and thereby
lead to a violation of the capital maintenance requirement as set out in
Sections 30, 31 GmbH-Act;

 

  (B) up to which amount the enforcement of the Guarantee would comply with the
capital requirements as set out in Section 30, 31 GmbH-Act (the “Guarantee
Enforcement Amount”); and

 

  (C) where the Guarantee is proposed to be enforced against a German Guarantor
that is a subsidiary of another German Guarantor, the extent to which the
unlimited enforcement of the Guarantee against the subsidiary German Guarantor
would cause a Limitation Event with respect to the parent German Guarantor.

  (ii)

If the Required Holders have contested the Management Determination (which they
may do within fifteen (15) Business Days of their receipt of the Management
Determination) by claiming that (a) no Limitation Event is to apply or (b) the
Guarantee Enforcement Amount could be higher without breaching the capital
maintenance requirement as set out in Sections 30, 31 of the GmbH-Act, the
German Guarantor shall have forty-five (45) Business Days from the date the
Required Holders have contested

 

18



--------------------------------------------------------------------------------

  the Management Determination to provide to the holders an expert opinion (the
“Expert’s Determination”) by one or more legal and/or audit experts appointed by
the German Guarantor (at its own cost and expense), confirming the amount up to
which the enforcement of the Guarantee would comply with the capital maintenance
requirements pursuant to Sections 30, 31 GmbH-Act (in each case taking into
account the adjustments set out in paragraph (d) above).

 

  (f) If the Required Holders disagree with the Expert’s Determination, the
holders shall nevertheless be entitled to enforce the Guarantee up to the amount
which is undisputed between themselves and the German Guarantor. In relation to
the amount which is disputed, the amounts determined in the Expert’s
Determination shall be (except for manifest error) binding for the German
Guarantor and the holders.

 

  (g) If the German Guarantor claims that the enforcement of the Guarantee would
lead to the occurrence of a Limitation Event, then the German Guarantor shall –
to the extent lawful and commercially justifiable – realise at market value any
and all of its assets that are shown in its balance sheet with a book value
(Buchwert) which is (in the opinion of the Required Holders) significantly lower
than their market value and to the extent that such assets are not necessary for
the German Guarantor’s business (nicht betriebsnotwendig), to the extent
necessary to satisfy the amounts demanded under the Guarantee.

 

  (h) The Limitation on Enforcement does not affect the right of the holders to
claim again any outstanding amount at a later point in time, subject always to
the operation of the limitation set out above at the time of such enforcement.

 

  (i) This Section 24.11 (German Guarantor Limiting Language) shall apply
mutatis mutandis (i) if the Guarantee is granted by a Guarantor incorporated in
Germany as a limited liability partnership (GmbH & Co. KG) in relation to the
limited liability company as general partner (Komplementär) of such Guarantor
and (ii) to any limited liability company incorporated (or limited partnership
with a limited liability company established) in a jurisdiction other than
Germany whose centre of main interest (as that term is used in Article 3(1) of
The Council of the European Union Regulation No. 2015/848 on Insolvency
Proceedings) is in Germany.

 

  (j) In addition to the limitations on the enforcement of the Guarantee, it is
hereby agreed that the German Guarantor shall have a defence against any claim,
enforcement, or other request for performance or requirement to perform, whether
such requirement is based on statute, contract or otherwise, to the extent such
claim, enforcement or other performance would result in personal liability for
the German Guarantor’s managing director(s) under then applicable law and any
claims arising under the Guarantee shall be limited to the extent of such
defence, such that such personal liability would not be incurred. Nothing herein
shall nor shall be deemed to prevent the holders from asserting, in a court of
law or otherwise, that the claim, enforcement or other request for performance
would not cause the German Guarantor’s managing director(s) to incur any
liability, nor shall it prevent the German Guarantor from asserting, in a court
of law or otherwise, to the contrary.

 

19



--------------------------------------------------------------------------------

  (k) Should new legislation or jurisprudence of a higher regional court
(Oberlandesgericht) or the Federal Court of Justice (Bundesgerichtshof) –
including, without limitation, based on proceedings initiated by the German
Guarantor and/or its managing directors (Geschäftsführer) or the Required
Holders – being published, entered into and/or come into force after the Eighth
Amendment Effective Date and should such law or court ruling lead to a different
legal and/or factual assessment:

 

  (i) of the granting of the Guarantee by the German Guarantor, the holders
shall, upon the German Guarantor’s managing directors’ (Geschäftsführer)
request, enter into good faith negotiations on possible amendments to this
Section 24.11 (German Guarantor Limiting Language) to the extent necessary to
avoid the managing directors’ (Geschäftsführer) personal liability resulting
from the granting of the Guarantee (taking into account the initial intention of
the limitations set out in this Section 24.11 (German Guarantor Limiting
Language) and, including but not limited to, amending reference points for the
assessment whether or not a violation of §§ 30, 31 GmbHG has occurred); or

 

  (ii) of the enforcement of the Guarantee so that the limitations in this
Section 24.11 (German Guarantor Limiting Language) are, are not, or are only
partially, required to protect the managing directors (Geschäftsführer) of the
German Guarantor from the risk of personal liability arising from the
enforcement of the Guarantee, the German Guarantor shall, upon the Required
Holders’ request, enter into good faith negotiations on possible amendments to
this Section 24.11 (German Guarantor Limiting Language) to the extent such
provisions are, are not, or are only partially, required anymore to protect the
managing directors (Geschäftsführer) of the German Guarantor from the risk of
personal liability arising from the enforcement of the Guarantee.

 

20



--------------------------------------------------------------------------------

  (l) Notwithstanding anything to the contrary in this Agreement, this
Section 24.11 (German Guarantor Limiting Language) and any rights or obligations
arising out of it shall be governed by, and construed in accordance with, German
law.

SECTION 3. REPRESENTATIONS AND WARRANTIES OF THE OBLIGORS.

To induce the Noteholders to execute and deliver this Amendment, each Obligor
represents and warrants to the Noteholders that:

(a) this Amendment has been duly authorized, executed and delivered by it and
this Amendment constitutes the legal, valid and binding obligation, contract and
agreement of such Obligor enforceable against it in accordance with its terms,
except as enforcement may be limited by bankruptcy, insolvency, reorganization,
moratorium or similar laws or equitable principles relating to or limiting
creditors’ rights generally;

(b) the Note Purchase Agreement constitutes the legal, valid and binding
obligation, contract and agreement of such Obligor enforceable against it in
accordance with its terms, except as enforcement may be limited by bankruptcy,
insolvency, reorganization, moratorium or similar laws or equitable principles
relating to or limiting creditors’ rights generally;

(c) the execution and delivery of this Amendment and the performance by such
Obligor of this Amendment and the Note Purchase Agreement (i) have been duly
authorized by all requisite corporate action and, if required, shareholder
action, (ii) do not require the consent or approval of any governmental or
regulatory body or agency, and (iii) will not (A) violate (1) any provision of
law, statute, rule or regulation or its certificate of incorporation, bylaws or
other constitutive document, (2) any order of any court or any rule, regulation
or order of any other agency or government binding upon it, or (3) any provision
of any indenture, agreement or other instrument to which it is a party or by
which its properties or assets are or may be bound, including, without
limitation, any Credit Agreement, or (B) result in a breach or constitute (alone
or with due notice or lapse of time or both) a default under any indenture,
agreement or other instrument referred to in clause (iii)(A)(3) of this
Section 3(c);

(d) as of the date hereof after giving effect to this Amendment and the
amendments to the Transaction Facilities referred to in Section 4(b), no Default
or Event of Default has occurred which is continuing;

(e) all of the representations and warranties contained in Section 5 of the Note
Purchase Agreement are true and correct in all material respects (in all
respects in the case of representations and warranties qualified by materiality,
Material Adverse Effect or similar language in the text thereof) with the same
force and effect as if made by such Obligor on and as of the date hereof, except
to the extent that such representations and warranties expressly relate solely
to an earlier date or due solely as a result of actions taken by the Obligors in
accordance with the covenants set forth in the Note Purchase Agreement; and

 

21



--------------------------------------------------------------------------------

(f) no fee or other consideration has been or will be paid to any party to any
of the amendments referred to in Section 4(a) or Section 4(b) hereof as
consideration for the execution thereof, except (i) for the fees identified in
Section 4(e), the fee payable to the holders of the Series A Notes under (and as
defined in) the 2012 NPA under Section 4(f) of the tenth amendment thereto being
executed on the date hereof, (ii) a fee equivalent to the fee identified in
Section 4(e) payable to the holders of the 2012 Notes and (iii) a fee of .20%
(20 basis points) of (A) the aggregate commitments under the 2013 Revolving
Credit Agreement and the 2015 Revolving Credit Agreement and (B) the aggregate
principal amount outstanding under the 2015 Term Loan Agreement, in each case
payable to the lenders under the 2013 Revolving Credit Agreement, the 2015
Revolving Credit Agreement and the 2015 Term Loan Agreement, as applicable.

The representations and warranties set forth in this Section 3 shall survive the
execution and delivery of this Amendment.

SECTION 4. EFFECTIVENESS; CONDITIONS PRECEDENT AND CONDITION SUBSEQUENT.

This Amendment and the Hydra Amendments and Waivers shall be effective as of the
Eighth Amendment Effective Date upon the satisfaction of the following
conditions precedent:

(a) counterparts of this Amendment, duly executed and delivered by the Obligors,
all holders of the Notes and the Subsidiary Guarantors, shall have been
delivered to the Noteholders;

(b) counterparts of amendments to each of the Transaction Facilities (other than
the Existing Note Purchase Agreement), in form and substance satisfactory to the
Required Holders in their reasonable discretion, shall have been duly executed
and delivered by the parties thereto and copies thereof shall have been
delivered to counsel for the Noteholders;

(c) (i) the Business Combination Agreement, in form and substance satisfactory
to counsel to the Noteholders (and for purposes of this Section 4(c), the
Noteholders confirm that the Business Combination Agreement draft dated
December 17, 2017 is satisfactory to counsel to the Noteholders), in its
reasonable discretion, shall be contemporaneously executed and delivered by the
parties thereto and a copy thereof shall be delivered to counsel for the
Noteholders immediately following such execution and delivery and (ii) a summary
of the provisions in the Business Combination Agreement relating to conditions
to closing, termination events, termination fees and the definition of “Material
Adverse Effect”, in form and substance satisfactory to the Required Holders in
their reasonable discretion, shall have been delivered to the Noteholders;

 

22



--------------------------------------------------------------------------------

(d) (i) the Hydra Commitment Letter, in form and substance satisfactory to
counsel to the Noteholders (and for purposes of this Section 4(d), the
Noteholders confirm that the Hydra Commitment Letter draft dated December 15,
2017 is satisfactory to counsel to the Noteholders), in its reasonable
discretion, shall be contemporaneously executed and delivered by the parties
thereto and a copy thereof shall be delivered to counsel for the Noteholders
immediately following such execution and delivery and (ii) a summary of the
provisions in the Hydra Commitment Letter relating to conditions to closing,
termination events and the definition of “Material Adverse Effect”, in form and
substance satisfactory to the Required Holders in their reasonable discretion,
shall have been delivered to the Noteholders;

(e) a fee in the amount of 0.10% (10 basis points) of the outstanding principal
amount of each Note shall have been paid by the Obligors to the holder thereof
by federal funds wire transfer in immediately available funds in accordance with
the wiring instructions set forth in Schedule A to the Existing Note Purchase
Agreement for such holder or such other wiring instructions as such holder shall
have provided to the Obligors in writing;

(f) the representations and warranties of the Obligors set forth in Section 3
hereof are true and correct on and with respect to the date hereof;

(g) the Noteholders shall have received a favorable legal opinion in form and
substance satisfactory to each such Noteholder from Van Campen Liem, as special
Dutch counsel to the Parent Guarantor, dated as of the Eighth Amendment
Effective Date and addressing the due authorization, execution and delivery of
this Amendment by the Parent Guarantor (and the Parent Guarantor hereby
instructs its counsel to deliver such opinion to the Noteholders on the Eighth
Amendment Effective Date);

(h) the Noteholders shall have received (x) from the Company a certificate of
its Secretary or an Assistant Secretary or other appropriate person, dated the
Tenth Amendment Effective Date, certifying and attaching (A) the resolutions and
other corporate proceedings relating to the authorization, execution and
delivery of this Amendment and (B) the Company’s organizational documents then
in effect, and (y) resolutions of each Note Party (other than the Parent
Guarantor and the Company) authorizing this Amendment; and

(i) the Obligors shall have paid all fees and expenses of Morgan, Lewis &
Bockius LLP, Evercore Group L.L.C. and RPA Advisors, LLC for which invoices have
been presented at least two days prior to the effectiveness hereof (without
prejudice to the Obligors’ obligations to pay any additional fees and expenses
not included in such invoice).

For purposes of determining compliance with the conditions set forth in this
Section 4, each Noteholder that has signed this Amendment and its counsel shall
be deemed to be satisfied with each document required to be satisfactory to such
Noteholder or its counsel unless the Obligors shall have received notice from
such Noteholder prior to delivery of its executed signature page hereto
specifying objections thereto.

 

23



--------------------------------------------------------------------------------

SECTION 5. RELEASE.

In consideration of the agreements of the Noteholders contained herein and for
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, each of the Obligors and the Subsidiary Guarantors and
their respective successors, assigns, and other legal representatives
(collectively, the “Releasors”), hereby absolutely, unconditionally and
irrevocably releases, remises and forever discharges the Noteholders and the
Collateral Agent, and their respective successors and assigns, and their
respective present and former shareholders, affiliates, subsidiaries, divisions,
predecessors, directors, officers, attorneys, advisors, employees, agents and
other representatives (the Noteholders, the Collateral Agent and all such other
Persons being hereinafter referred to collectively as the “Releasees” and
individually as a “Releasee”), of and from all demands, actions, causes of
action, suits, disputes, controversies, sums of money, accounts, bills,
reckonings, damages and any and all other claims, counterclaims, defenses,
rights of set-off, demands and liabilities whatsoever (individually, a “Claim”
and collectively, “Claims”) of every name and nature, known or unknown,
suspected or unsuspected, both at law and in equity, which any of the Releasors
may now or hereafter own, hold, have or claim to have against the Releasees or
any of them for, upon, or by reason of any circumstance, action, cause or thing
whatsoever which arises at any time on or prior to the date and effectiveness of
this Amendment, for or on account of, or in relation to, or in any way in
connection with the Existing Note Purchase Agreement, the Existing Notes or any
of the other Financing Agreements or transactions thereunder or related thereto.

Each of the Obligors and the Subsidiary Guarantors understands, acknowledges and
agrees that the release set forth above may be pleaded as a full and complete
defense and may be used as a basis for an injunction against any action, suit or
other proceeding which may be instituted, prosecuted or attempted in breach of
the provisions of such release.

Each of the Obligors and the Subsidiary Guarantors agrees that no fact, event,
circumstance, evidence or transaction which could now be asserted, whether known
or unknown, shall affect in any manner the final, absolute and unconditional
nature of the release set forth above.

SECTION 6. SUBSIDIARY GUARANTEE.

Section 6.1 Confirmation and Reaffirmation. Each Subsidiary Guarantor hereby
agrees, acknowledges and affirms that (i) it is a “Guarantor” for all purposes
under, and as defined in, the Subsidiary Guarantee to which it is a party,
(ii) its obligations and liabilities under such Subsidiary Guarantee continue to
be in full force and effect, (iii) such obligations and liabilities extend to,
and the “Guaranteed Obligations” under, and as defined in, such Subsidiary
Guarantee shall include, the obligations and liabilities of the Obligors under,
and in respect of, the Note Purchase Agreement, the Notes and the other
Financing Agreements (in each case, as modified by this Amendment), and (iv) it
has no defense, offset, counterclaim, right of recoupment or independent claim
against the Noteholders with respect to such Subsidiary Guarantee, the Note
Purchase Agreement, the Notes, any other Financing Agreement or otherwise.

 

24



--------------------------------------------------------------------------------

Section 6.2 Amendment. A new Section 17 is hereby added to the Subsidiary
Guarantee to read in its entirety as set forth in Annex 1 hereto. The new
Section 17 of the Subsidiary Guarantee shall be deemed to be included in any
outstanding Subsidiary Guarantee and the form of Subsidiary Guarantee attached
as Exhibit 2.3 to the Note Purchase Agreement.

SECTION 7. MISCELLANEOUS.

(a) This Amendment shall be construed in connection with and as part of the Note
Purchase Agreement and the Subsidiary Guarantee, and except as modified and
expressly amended by this Amendment, all terms, conditions and covenants
contained in the Existing Note Purchase Agreement and the Existing Subsidiary
Guarantee are hereby ratified and shall be and remain in full force and effect.

(b) Each of the Parent Guarantor and the Subsidiary Guarantors (i) acknowledges
and consents to all of the terms and conditions of this Amendment, (ii) affirms
all of its obligations under the Parent Guarantee and its Subsidiary Guarantee,
as applicable, and (iii) agrees that this Amendment and all documents delivered
in connection herewith do not operate to reduce or discharge its obligations
under the Note Purchase Agreement (including, without limitation, the Parent
Guarantee) or its Subsidiary Guarantee.

(c) Any and all notices, requests, certificates and other instruments executed
and delivered after the execution and delivery of this Amendment may refer to
the Note Purchase Agreement and the Subsidiary Guarantee without making specific
reference to this Amendment but nevertheless all such references shall include
this Amendment unless the context otherwise requires.

(d) The descriptive headings of the various Sections or parts of this Amendment
are for convenience only and shall not affect the meaning or construction of any
of the provisions hereof.

(e) This Amendment shall be governed by and construed in accordance with New
York law and shall be further subject to the provisions of Section 24.7 and
Section 24.8 of the Note Purchase Agreement.

(f) Should any one or more of the provisions of this Amendment be determined to
be illegal or unenforceable as to one or more of the parties hereto, all other
provisions nevertheless shall remain effective and binding on the parties
hereto.

(g) Neither the execution and delivery of this Amendment nor the consummation of
any other transaction contemplated hereunder is intended to constitute a
novation of the Existing Note Purchase Agreement, the Existing Subsidiary
Guarantee or any of the other Financing Agreements or any obligations
thereunder.

(h) This Amendment may be executed in any number of counterparts, each of which
shall be deemed an original as against any party whose signature appears
thereon, and all of which shall together constitute one and the same instrument.
Delivery of an executed counterpart of a signature page of this Amendment by
telecopy or other electronic means (including .pdf) shall be effective as
delivery of a manually executed counterpart of this Amendment.

 

25



--------------------------------------------------------------------------------

(i) This Amendment may not be amended without the consent of all parties hereto,
except for those provisions hereof that amend or waive provisions of the
Existing Note Purchase Agreement; those provisions may be amended with the
consent of those Persons specified in Section 18 of the Note Purchase Agreement.

[Signature pages follow]

 

26



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has duly executed this Amendment as of the
date first written above.

 

CHICAGO BRIDGE & IRON COMPANY (DELAWARE) By:  

/s/ Luciano Reyes

Name:   Luciano Reyes Title:   Treasurer CHICAGO BRIDGE & IRON COMPANY, N.V. By:
Chicago Bridge & Iron Company B.V., as its Managing Director By:  

/s/ Michael S. Taff

Name:   Michael S. Taff Title:   Authorized Signatory

 

CB&I TYLER COMPANY By:  

/s/ Luciano Reyes

Name:   Luciano Reyes Title:   Treasurer CB&I LLC By:   CB&I HoldCo, LLC, its
Sole Member By:  

/s/ Regina N. Hamilton

Name:   Regina N. Hamilton Title:   Secretary CHICAGO BRIDGE & IRON COMPANY, an
Illinois corporation By:  

/s/ Luciano Reyes

Name:   Luciano Reyes Title:   Treasurer A & B BUILDERS, LTD. By:  

/s/ Luciano Reyes

Name:   Luciano Reyes Title:   Treasurer

[Signature page to Eighth Amendment to 2015 Note Purchase Agreement]

 



--------------------------------------------------------------------------------

ASIA PACIFIC SUPPLY CO. By:  

/s/ Luciano Reyes

Name:   Luciano Reyes Title:   Treasurer CBI AMERICAS LTD. By:  

/s/ Luciano Reyes

Name:   Luciano Reyes Title:   Treasurer CSA TRADING COMPANY LTD. By:  

/s/ Luciano Reyes

Name:   Luciano Reyes Title:   Treasurer CB&I WOODLANDS LLC By:  

/s/ Luciano Reyes

Name:   Luciano Reyes Title:   Treasurer CBI COMPANY LTD. By:  

/s/ Luciano Reyes

Name:   Luciano Reyes Title:   Treasurer CENTRAL TRADING COMPANY LTD. By:  

/s/ Luciano Reyes

Name:   Luciano Reyes Title:   Treasurer CONSTRUCTORS INTERNATIONAL, L.L.C. By:
 

/s/ Luciano Reyes

Name:   Luciano Reyes Title:   Treasurer HBI HOLDINGS, LLC By:  

/s/ Luciano Reyes

Name:   Luciano Reyes Title:   Treasurer

 

[Signature page to Eighth Amendment to 2015 Note Purchase Agreement]



--------------------------------------------------------------------------------

HOWE-BAKER INTERNATIONAL, L.L.C. By:  

/s/ Luciano Reyes

Name:   Luciano Reyes Title:   Treasurer HOWE-BAKER ENGINEERS, LTD. By:  

/s/ Luciano Reyes

Name:   Luciano Reyes Title:   Treasurer HOWE-BAKER HOLDINGS, L.L.C. By:  

/s/ Luciano Reyes

Name:   Luciano Reyes Title:   Treasurer HOWE-BAKER MANAGEMENT, L.L.C. By:  

/s/ Luciano Reyes

Name:   Luciano Reyes Title:   Treasurer HOWE-BAKER INTERNATIONAL MANAGEMENT,
LLC By:  

/s/ Luciano Reyes

Name:   Luciano Reyes Title:   Treasurer MATRIX ENGINEERING, LTD. By:  

/s/ Luciano Reyes

Name:   Luciano Reyes Title:   Treasurer MATRIX MANAGEMENT SERVICES, LLC By:  

/s/ Luciano Reyes

Name:   Luciano Reyes Title:   Treasurer OCEANIC CONTRACTORS, INC. By:  

/s/ Luciano Reyes

Name:   Luciano Reyes Title:   Treasurer

 

[Signature page to Eighth Amendment to 2015 Note Purchase Agreement]



--------------------------------------------------------------------------------

CBI VENEZOLANA, S.A. By:  

/s/ Rui Orlando Gomes

Name:   Rui Orlando Gomes Title:   Treasurer CBI MONTAJES DE CHILE LIMITADA By:
 

/s/ Rui Orlando Gomes

Name:   Rui Orlando Gomes Title:   Director/Legal Representative CB&I EUROPE
B.V. By:  

/s/ Raymond Buckley

Name:   Raymond Buckley Title:   Director CBI EASTERN ANSTALT By:  

/s/ Raymond Buckley

Name:   Raymond Buckley Title:   Director CB&I POWER COMPANY B.V.
(f/k/a CMP HOLDINGS B.V.) By:  

/s/ Raymond Buckley

Name:   Raymond Buckley Title:   Director CBI CONSTRUCTORS PTY LTD By:  

/s/ Ian Michael Bendesh

Name:   Ian Michael Bendesh Title:   Director CBI ENGINEERING AND CONSTRUCTION
CONSULTANT (SHANGHAI) CO. LTD. By:  

/s/ Raymond Buckley

Name:   Raymond Buckley Title:   Chairman CBI (PHILIPPINES), INC. By:  

/s/ Tom Anderson

Name:   Tom Anderson Title:   President

 

[Signature page to Eighth Amendment to 2015 Note Purchase Agreement]



--------------------------------------------------------------------------------

CBI OVERSEAS, LLC By:  

/s/ Regina N. Hamilton

Name:   Regina N. Hamilton Title:   Secretary CB&I CONSTRUCTORS LIMITED By:  

/s/ Duncan Wigney

Name:   Duncan Wigney Title:   Director CB&I HOLDINGS (U.K.) LIMITED By:  

/s/ Duncan Wigney

Name:   Duncan Wigney Title:   Director CB&I UK LIMITED By:  

/s/ Duncan Wigney

Name:   Duncan Wigney Title:   Director CB&I MALTA LIMITED By:  

/s/ Duncan Wigney

Name:   Duncan Wigney Title:   Director LUTECH RESOURCES LIMITED By:  

/s/ Jonathan Stephenson

Name:   Jonathan Stephenson Title:   Secretary NETHERLANDS OPERATING COMPANY
B.V. By:  

/s/ H. M. Koese

Name:   H. M. Koese Title:   Director CBI NEDERLAND B.V. By:  

/s/ Ashok Joshi

Name:   Ashok Joshi Title:   Director

 

[Signature page to Eighth Amendment to 2015 Note Purchase Agreement]



--------------------------------------------------------------------------------

ARABIAN GULF MATERIAL SUPPLY COMPANY, LTD. By:  

/s/ Luciano Reyes

Name:   Luciano Reyes Title:   Director PACIFIC RIM MATERIAL SUPPLY COMPANY,
LTD. By:  

/s/ Luciano Reyes

Name:   Luciano Reyes Title:   Director SOUTHERN TROPIC MATERIAL SUPPLY COMPANY,
LTD. By:  

/s/ Luciano Reyes

Name:   Luciano Reyes Title:   Director CHICAGO BRIDGE & IRON (ANTILLES) N.V.
By:  

/s/ Michael S. Taff

Name:   Michael S. Taff Title:   Managing Director LUMMUS TECHNOLOGY HEAT
TRANSFER B.V. By:  

/s/ John R. Albanese, Jr.

Name:   John R. Albanese, Jr. Title:   Director LEALAND FINANCE COMPANY B.V. By:
 

/s/ Michael S. Taff

Name:   Michael S. Taff Title:   Managing Director CB&I FINANCE COMPANY LIMITED
By:  

/s/ Jan Broekman

Name:   Jan Broekman Title:   Authorized Signatory

 

[Signature page to Eighth Amendment to 2015 Note Purchase Agreement]



--------------------------------------------------------------------------------

CB&I OIL & GAS EUROPE B.V. By:  

/s/ Michael S. Taff

Name:   Michael S. Taff Title:   Managing Director CBI COLOMBIANA S.A. By:  

/s/ Michael S. Taff

Name:   Michael S. Taff Title:   Director CHICAGO BRIDGE & IRON COMPANY B.V. By:
 

/s/ Michael S. Taff

Name:   Michael S. Taff Title:   Managing Director

CB&I TECHNOLOGY INTERNATIONAL CORPORATION

(f/k/a LUMMUS INTERNATIONAL CORPORATION)

By:  

/s/ John R. Albanese, Jr.

Name:   John R. Albanese, Jr. Title:   Vice President – Finance – Treasurer

CB&I TECHNOLOGY VENTURES, INC.

(f/k/a LUMMUS CATALYST COMPANY LTD.)

By:  

/s/ John R. Albanese, Jr.

Name:   John R. Albanese, Jr. Title:   Vice President & Treasurer CB&I
TECHNOLOGY OVERSEAS CORPORATION (f/k/a LUMMUS OVERSEAS CORPORATION) By:  

/s/ John R. Albanese, Jr.

Name:   John R. Albanese, Jr. Title:   Vice President & Treasurer CATALYTIC
DISTILLATION TECHNOLOGIES By:  

/s/ John R. Albanese, Jr.

Name:   John R. Albanese, Jr. Title:   Management Committee Member

 

[Signature page to Eighth Amendment to 2015 Note Purchase Agreement]



--------------------------------------------------------------------------------

CB&I TECHNOLOGY INC.

(f/k/a LUMMUS TECHNOLOGY, INC.)

By:  

/s/ John R. Albanese, Jr.

Name:   John R. Albanese, Jr. Title:   CFO & Treasurer CBI SERVICES, LLC By:  
CB&I HoldCo, LLC, its Sole Member By:  

/s/ Regina N. Hamilton

Name:   Regina N. Hamilton Title:   Secretary WOODLANDS INTERNATIONAL INSURANCE
COMPANY By:  

/s/ Timothy Moran

Name:   Timothy Moran Title:   Director CB&I HUNGARY HOLDING LIMITED LIABILITY
COMPANY By:  

/s/ William G. Lamb

Name:   William G. Lamb Title:   Director LUMMUS NOVOLEN TECHNOLOGY GMBH By:  

/s/ Godofredo Follmer

Name:   Godofredo Follmer Title:   Managing Director CB&I LUMMUS GMBH By:  

/s/ Andreas Schwarzhaupt

Name:   Andreas Schwarzhaupt Title:   Managing Director CB&I S.R.O. By:  

/s/ Jiri Gregor

Name:   Jiri Gregor Title:   Managing Director

 

[Signature page to Eighth Amendment to 2015 Note Purchase Agreement]



--------------------------------------------------------------------------------

CBI PERUANA S.A.C. By:  

/s/ James E. Bishop

Name:   James E. Bishop Title:   General Manager HORTON CBI, LIMITED By:  

/s/ Gregory L. Guse

Name:   Gregory L. Guse Title:   Director CB&I (NIGERIA) LIMITED By:  

/s/ Andy Dadosky

Name:   Andy Dadosky Title:   Director CB&I SINGAPORE PTE LTD. By:  

/s/ Michael S. Taff

Name:   Michael S. Taff Title:   Director CB&I NORTH CAROLINA, INC. By:  

/s/ Luciano Reyes

Name:   Luciano Reyes Title:   Director SHAW ALLOY PIPING PRODUCTS, LLC By:  

/s/ Luciano Reyes

Name:   Luciano Reyes Title:   Manager CB&I WALKER LA, L.L.C. By:  

/s/ Luciano Reyes

Name:   Luciano Reyes Title:   Manager CBI OVERSEAS (FAR EAST) INC. By:  

/s/ Joseph Christaldi

Name:   Joseph Christaldi Title:   Director

 

[Signature page to Eighth Amendment to 2015 Note Purchase Agreement]



--------------------------------------------------------------------------------

THE SHAW GROUP INC. By:  

/s/ Luciano Reyes

Name:   Luciano Reyes Title:   Treasurer LUMMUS GASIFICATION TECHNOLOGY
LICENSING COMPANY By:  

/s/ John R. Albanese, Jr.

Name:   John R. Albanese, Jr. Title:   Director CB&I LAURENS, INC. By:  

/s/ William G. Lamb

Name:   William G. Lamb Title:   Vice President – Global Tax SHAW SSS
FABRICATORS, INC. By:  

/s/ Luciano Reyes

Name:   Luciano Reyes Title:   Treasurer CHICAGO BRIDGE & IRON COMPANY
(NETHERLANDS), LLC By:  

/s/ Regina N. Hamilton

Name:   Regina N. Hamilton Title:   Director CBI US HOLDING COMPANY INC. By:  

/s/ Regina N. Hamilton

Name:   Regina N. Hamilton Title:   Secretary CBI HOLDCO TWO INC. By:  

/s/ Regina N. Hamilton

Name:   Regina N. Hamilton Title:   Secretary CBI COMPANY BV By:  

/s/ Ashok Joshi

Name:   Ashok Joshi Title:   Director

 

[Signature page to Eighth Amendment to 2015 Note Purchase Agreement]



--------------------------------------------------------------------------------

CB&I HOLDCO, LLC By:  

/s/ Regina N. Hamilton

Name:   Regina N. Hamilton Title:   Secretary

 

[Signature page to Eighth Amendment to 2015 Note Purchase Agreement]



--------------------------------------------------------------------------------

AMERICAN FAMILY LIFE INSURANCE COMPANY By:  

/s/ David L. Voge

Name:   David L. Voge Title:   Fixed Income Portfolio Manager

 

[Signature page to Eighth Amendment to 2015 Note Purchase Agreement]



--------------------------------------------------------------------------------

THE GIBRALTAR LIFE INSURANCE Co., LTD. By:   Prudential Investment Management
Japan Co., Ltd., as Investment Manager By:   PGEVI, Inc., as Sub-Adviser By:  

/s/ Paul H. Procyk

Name:   Paul H. Procyk Title:   Vice President THE PRUDENTIAL INSURANCE COMPANY
OF AMERICA By:  

/s/ Paul H. Procyk

Name:   Paul H. Procyk Title:   Vice President PRUDENTIAL RETIREMENT GUARANTEED
COST BUSINESS TRUST By:   PGIM, Inc., as Investment Manager By:  

/s/ Paul H. Procyk

Name:   Paul H. Procyk Title:   Vice President

 

[Signature page to Eighth Amendment to 2015 Note Purchase Agreement]



--------------------------------------------------------------------------------

FARMERS INSURANCE EXCHANGE By:   Prudential Private Placement Investors, L.P.
(as Investment Advisor) By:   Prudential Private Placement Investors, Inc. (as
its General Partner) By:  

/s/ Paul H. Procyk

  Name: Paul H. Procyk   Title: Vice President MID CENTURY INSURANCE COMPANY By:
  Prudential Private Placement Investors, L.P. (as Investment Advisor) By:  
Prudential Private Placement Investors, Inc. (as its General Partner) By:  

/s/ Paul H. Procyk

  Name: Paul H. Procyk   Title: Vice President

 

[Signature page to Eighth Amendment to 2015 Note Purchase Agreement]



--------------------------------------------------------------------------------

METROPOLITAN LIFE INSURANCE COMPANY By:  

/s/ John Wills

Name:   John Wills Title:   Senior Vice President and Managing Director METLIFE
INSURANCE K.K. By:   MetLife Investment Advisors, LLC, Its Investment Manager
By:  

/s/ John Wills

Name:   John Wills Title:   Senior Vice President and Managing Director NEW
ENGLAND LIFE INSURANCE COMPANY By:   MetLife Investment Advisors, LLC, Its
Investment Manager SYMETRA LIFE INSURANCE COMPANY By:   MetLife Investment
Advisors, LLC, Its Investment Manager By:  

/s/ Judith A. Gulotta

Name:   Judith A. Gulotta Title:   Managing Director

 

[Signature page to Eighth Amendment to 2015 Note Purchase Agreement]



--------------------------------------------------------------------------------

GENWORTH LIFE AND ANNUITY INSURANCE COMPANY By:  

/s/ Kevin R. Kearns

Name:   Kevin R. Kearns Title:   Investment Officer GENWORTH LIFE INSURANCE
COMPANY OF NEW YORK By:  

/s/ Kevin R. Kearns

Name:   Kevin R. Kearns Title:   Investment Officer

 

[Signature page to Eighth Amendment to 2015 Note Purchase Agreement]



--------------------------------------------------------------------------------

THE GUARDIAN LIFE INSURANCE COMPANY OF AMERICA By:  

/s/ Amy Carroll

Name:   Amy Carroll Title:   Director

 

[Signature page to Eighth Amendment to 2015 Note Purchase Agreement]



--------------------------------------------------------------------------------

SOUTHERN FARM BUREAU LIFE INSURANCE COMPANY By:  

/s/ David Divine

Name:   David Divine Title:   Senior Portfolio Manager

 

[Signature page to Eighth Amendment to 2015 Note Purchase Agreement]



--------------------------------------------------------------------------------

CMFG LIFE INSURANCE COMPANY By:   MEMBERS Capital Advisors, Inc. Acting as
Investment Advisor By:  

/s/ Anne M. Funucane

Name:   Anne M. Funucane Title:   Managing Director, Investments

 

[Signature page to Eighth Amendment to 2015 Note Purchase Agreement]



--------------------------------------------------------------------------------

ASSURITY LIFE INSURANCE COMPANY By:  

/s/ Victor Weber

Name:   Victor Weber Title:   Senior Director—Investments

 

[Signature page to Eighth Amendment to 2015 Note Purchase Agreement]



--------------------------------------------------------------------------------

THE LINCOLN NATIONAL LIFE INSURANCE COMPANY By:   Macquarie Investment
Management Advisers, a series of Macquarie Investment Management Business Trust,
Attorney in Fact By:  

/s/ Karl Spaeth

Name:   Karl Spaeth Title:   Vice President

 

 

[Signature page to Eighth Amendment to 2015 Note Purchase Agreement]



--------------------------------------------------------------------------------

Annex 1

SECTION 17.    GERMAN GUARANTEE LIMITATIONS.

 

  (a) To the extent that the guarantee created under this Guarantee Agreement or
any other obligation which qualifies as a “payment” (Zahlung) within the meaning
of Sections 30, 31 of the German Limited Liabilities Company Act (GmbHG) (the
“GmbH-Act”) (the “Guarantee”) is granted or incurred by a Guarantor incorporated
in Germany as a limited liability company (GmbH) (each a “German Guarantor” and
collectively, “German Guarantors”), currently CB&I Lummus GmbH and CB&I Novolen
Technology GmbH, and the Guarantee of the German Guarantor guarantees amounts
which are owed by any current or future direct or indirect shareholders of the
German Guarantor or Subsidiaries of such shareholders (with the exception of
Subsidiaries which are also Subsidiaries of the German Guarantor), the Guarantee
of the German Guarantor shall be subject to certain limitations as set out in
the following paragraphs of this clause. In relation to any other amounts
guaranteed, the Guarantee of the German Guarantor remains unlimited.

 

  (b) Subject to paragraphs (e) and (f) below, the holders agree that the
enforcement of the Guarantee shall be limited in relation to any German
Guarantor, provided that the German Guarantor is able to demonstrate as
determined pursuant to the procedures set forth in paragraph (e) below that by
enforcing the Guarantee (i) its (or, if a parent entity is a German Guarantor,
such parent entity’s) net assets (determined in accordance with the provisions
of the German Commercial Code (HGB) (“HGB”)) (such net assets of any German
Guarantor or its parent entity, the “Net Assets”) would be caused to fall below
its registered share capital (Stammkapital) or (ii) if the Net Assets were
already lower than its registered share capital, such enforcement would cause
such amount to be further reduced (Vertiefung der Unterbilanz) if and to the
extent such limitation is necessary to avoid a violation of Section 30 or 31
GmbH-Act (“Limitation on Enforcement” or “Limitation Event”).

 

  (c) Paragraph (b) above shall not apply with respect to (i) loans or other
financial accommodation made available to, or bank guarantees issued for the
benefit of creditors of, such German Guarantor or a Subsidiary of such German
Guarantor by a holder under the Note Agreement and (ii) amounts due and payable
under the Guarantee which relate to funds made available under the Note
Agreement which have been on-lent to that German Guarantor or any of its
Subsidiaries, in each case to the extent that any such on-lending is outstanding
at the time of the enforcement of the Guarantee. For the avoidance of doubt,
nothing in this paragraph (c) shall have the effect that such on-lent amounts
may be enforced multiple times (no double dip).

 

  (d) For the purposes of the calculation of Net Assets pursuant to paragraph
(b) above, the following balance sheet items shall be adjusted as follows:



--------------------------------------------------------------------------------

  (iii) The amount of any increase of the stated share capital (Stammkapital) of
the German Guarantor registered after the date of this Guarantee Agreement
without the prior written consent of the holders shall be deducted from the
relevant stated share capital;

 

  (iv) loans and other liabilities incurred in violation of the provisions of
the Note Agreement shall be disregarded. The cash pool agreement facilitated by
Bank Mendes Gans to which the German Guarantors are parties does not violate any
loan provisions; and

 

  (v) the amount of non-distributable assets according to paragraph 8 of
Section 268 HGB shall not be included in the calculation of Net Assets.

 

  (e) The Limitation on Enforcement shall only apply if and to the extent that:

 

  (vi) if following notification by the Required Holders of claims raised under
the Guarantee, the German Guarantor provides evidence reasonably satisfactory to
the Required Holders, including in particular un-audited interim financial
statements, within fifteen (15) Business Days (the “Management Determination”)
stating:

 

  (D) the extent to which the enforcement of an unlimited Guarantee would cause
the Net Assets of such German Guarantor to fall below its stated share capital
or, if the Net Assets were already less than its stated share capital
(Stammkapital), would cause such amount to be further reduced (in each case
taking into account the adjustments set out in paragraph (d) above) and thereby
lead to a violation of the capital maintenance requirement as set out in
Sections 30, 31 GmbH-Act;

 

  (E) up to which amount the enforcement of the Guarantee would comply with the
capital requirements as set out in Section 30, 31 GmbH-Act (the “Guarantee
Enforcement Amount”); and

 

  (F) where the Guarantee is proposed to be enforced against a German Guarantor
that is a subsidiary of another German Guarantor, the extent to which the
unlimited enforcement of the Guarantee against the subsidiary German Guarantor
would cause a Limitation Event with respect to the parent German Guarantor.

 

  (vii)

If the Required Holders have contested the Management Determination (which they
may do within fifteen (15) Business Days of their receipt of the Management
Determination) by claiming that (a) no Limitation Event is to apply or (b) the
Guarantee Enforcement Amount could be higher without breaching the capital
maintenance requirement as set out in Sections 30, 31 of the GmbH-Act, the
German Guarantor shall have forty-five (45) Business Days from the date the
Required Holders have contested the Management Determination to provide to the
holders an expert opinion (the “Expert’s Determination”) by one or more legal

 

Annex1-2



--------------------------------------------------------------------------------

  and/or audit experts appointed by the German Guarantor (at its own cost and
expense), confirming the amount up to which the enforcement of the Guarantee
would comply with the capital maintenance requirements pursuant to Sections 30,
31 GmbH-Act (in each case taking into account the adjustments set out in
paragraph (d) above).

 

  (f) If the Required Holders disagree with the Expert’s Determination, the
holders shall nevertheless be entitled to enforce the Guarantee up to the amount
which is undisputed between themselves and the German Guarantor. In relation to
the amount which is disputed, the amounts determined in the Expert’s
Determination shall be (except for manifest error) binding for the German
Guarantor and the holders.

 

  (g) If the German Guarantor claims that the enforcement of the Guarantee would
lead to the occurrence of a Limitation Event, then the German Guarantor shall –
to the extent lawful and commercially justifiable – realise at market value any
and all of its assets that are shown in its balance sheet with a book value
(Buchwert) which is (in the opinion of the Required Holders) significantly lower
than their market value and to the extent that such assets are not necessary for
the German Guarantor’s business (nicht betriebsnotwendig), to the extent
necessary to satisfy the amounts demanded under the Guarantee.

 

  (h) The Limitation on Enforcement does not affect the right of the holders to
claim again any outstanding amount at a later point in time, subject always to
the operation of the limitation set out above at the time of such enforcement.

 

  (i) This Section 17 (German guarantee limitations) shall apply mutatis
mutandis (i) if the Guarantee is granted by a Guarantor incorporated in Germany
as a limited liability partnership (GmbH & Co. KG) in relation to the limited
liability company as general partner (Komplementär) of such Guarantor and
(ii) to any limited liability company incorporated (or limited partnership with
a limited liability company established) in a jurisdiction other than Germany
whose centre of main interest (as that term is used in Article 3(1) of The
Council of the European Union Regulation No. 2015/848 on Insolvency Proceedings)
is in Germany.

 

  (j) In addition to the limitations on the enforcement of the Guarantee, it is
hereby agreed that the German Guarantor shall have a defence against any claim,
enforcement, or other request for performance or requirement to perform, whether
such requirement is based on statute, contract or otherwise, to the extent such
claim, enforcement or other performance would result in personal liability for
the German Guarantor’s managing director(s) under then applicable law and any
claims arising under the Guarantee shall be limited to the extent of such
defence, such that such personal liability would not be incurred. Nothing herein
shall nor shall be deemed to prevent the holders from asserting, in a court of
law or otherwise, that the claim, enforcement or other request for performance
would not cause the German Guarantor’s managing director(s) to incur any
liability, nor shall it prevent the German Guarantor from asserting, in a court
of law or otherwise, to the contrary.

 

Annex1-3



--------------------------------------------------------------------------------

  (k) Should new legislation or jurisprudence of a higher regional court
(Oberlandesgericht) or the Federal Court of Justice (Bundesgerichtshof) –
including, without limitation, based on proceedings initiated by the German
Guarantor and/or its managing directors (Geschäftsführer) or the Required
Holders – being published, entered into and/or come into force after the date of
Amendment No. 10 and should such law or court ruling lead to a different legal
and/or factual assessment:

 

  (i) of the granting of the Guarantee by the German Guarantor, the holders
shall, upon the German Guarantor’s managing directors’ (Geschäftsführer)
request, enter into good faith negotiations on possible amendments to this
Section 17 (German guarantee limitations) to the extent necessary to avoid the
managing directors’ (Geschäftsführer) personal liability resulting from the
granting of the Guarantee (taking into account the initial intention of the
limitations set out in this Section 17 (German guarantee limitations) and,
including but not limited to, amending reference points for the assessment
whether or not a violation of §§ 30, 31 GmbHG has occurred); or

 

  (ii) of the enforcement of the Guarantee so that the limitations in this
Section 17 (German guarantee limitations) are, are not, or are only partially,
required to protect the managing directors (Geschäftsführer) of the German
Guarantor from the risk of personal liability arising from the enforcement of
the Guarantee, the German Guarantor shall, upon the Required Holders’ request,
enter into good faith negotiations on possible amendments to this Section 17
(German guarantee limitations) to the extent such provisions are, are not, or
are only partially, required anymore to protect the managing directors
(Geschäftsführer) of the German Guarantor from the risk of personal liability
arising from the enforcement of the Guarantee.

 

  (l) Notwithstanding anything to the contrary in this Guarantee Agreement, this
Section 17 (German guarantee limitations) and any rights or obligations arising
out of it shall be governed by, and construed in accordance with, German law.

 

Annex1-4



--------------------------------------------------------------------------------

Annex 2

Continuing Bilateral LOC Credit Facilities

 

Issuing Bank

   Amount of Bilateral
LOC Credit Facility1  

Lloyds Bank plc

   $ 200,000,000  

Riyad Bank

   $ 112,000,000  

Mashreq

   $ 35,000,000  

Samba Financial Group

   $ 20,000,000  

Europe Arab Bank plc

   $ 4,000,000  

 

1  Amounts expressed in U.S. dollars but may be the equivalent amount in another
currency